Citation Nr: 0213132	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  01-06 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling, from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969 and December 1969 to September 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 2001 by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the veteran was granted 
service connection for PTSD and assigned a 30 percent rating, 
effective from January 1999.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran's PTSD more nearly approximates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: impairment of short- 
and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The schedular criteria for an increased rating of 50 percent, 
and no higher than 50 percent, for residuals of PTSD are met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.130 Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2001, the veteran was granted service connection for 
PTSD and a 30 percent rating was assigned under Diagnostic 
Code 9411, effective from November 15, 1999.  The veteran 
contends that his PTSD is more severe than currently 
evaluated, and that a higher rating should be assigned.  
After a review of the evidence, the Board finds that the 
evidence supports the assignment of a 50 percent schedular 
rating, but no higher.

The Board notes that the current appeal arose from the rating 
assigned at the initial grant of service connection for the 
veteran's PTSD.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted a distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  Therefore, the Board will evaluate the 
level of impairment due to the disability throughout the 
entire time of the claim as well as consider the possibility 
of "staged ratings". 

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000) (Schedule).  

I.  Entitlement to a Higher Initial Rating for PTSD

The veteran is currently rated as 30 percent for PTSD under 
Diagnostic Code 9411.  A 30 percent rating is given for PTSD 
that causes occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal) with symptoms of depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See 38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2001).

A 50 percent rating is assigned under Diagnostic Code 9411 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2001).

A 70 percent rating is assigned for PTSD that causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. Part 4, § 
4.130, Diagnostic Code 9411 (2001).

A 100 percent rating is assigned for PTSD that causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9411 (2001).

In a December 2000 VA examination report, the examiner did 
not find the veteran to be a credible historian and diagnosed 
him with mixed personality traits.  However, in the February 
2001 VA examination report, the veteran complained of 
symptoms including sleepwalking, insomnia, intrusive 
thoughts, nightmares, hypervigilence, loss of energy, 
feelings of guilt, problems with concentration, irritability, 
chronic anxiety, outbursts of anger on a daily basis, and 
marked diminished interest in significant activities.  The 
examiner deemed the veteran a credible historian and stated 
that he was tearful as well as anxious at times during the 
examination.  Observations of emotional distress in the form 
of anxiety, depression, and decreased concentration were 
noted by the examiner in his report.  The veteran denied 
experiencing hallucinations, paranoia, or delusions during 
the February 2001 examination.  In the examination report, 
the examiner stated that the veteran's delayed memory recall 
was significantly impaired but that he exhibited fair 
judgment and insight.  The examiner also noted that the 
veteran stated that he washed his hands 15 to 20 times a day, 
in order to wash away red clay from Vietnam.     

A February 2001 treatment report noted that the veteran's 
scores on the Global Assessment of Functioning Scale (GAF) 
were 50 currently and a high of 60 during the past year.  A 
score between 41-50 on the Global Assessment of Functioning 
Scale is deemed to represent serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  A score between 51-60 on the Global Assessment 
of Functioning Scale is deemed to represent moderate symptoms 
(to include flat affect and circumstantial speech, occasional 
panic attacks) or any moderate difficulty in social, 
occupational, or school functioning (to include few friends 
and conflicts with peers or co-workers).

Additional VA treatment records from December 1999 detail the 
veteran's initial complaints of depression, anxiety, poor 
appetite, poor concentration, irritability, angry outbursts, 
and decreased energy.  The record states that the veteran 
experienced intrusive thoughts of combat, survivor guilt, and 
social isolation.  The examiner noted that the veteran 
displayed an exaggerated startle response and alcohol use 
with a GAF score of 50.  In February 2000, the veteran stated 
that he was still experiencing irritability, angry outbursts, 
nightmares, poor sleeping habits, poor social adjustment, and 
inability to hold a job.  Beginning in September 2000, the 
veteran started attended anger management classes.  In a 
March 2002 treatment report, the veteran stated that his PTSD 
symptoms were chronic and that treatment groups are helping 
him manage his disability.      

The Board finds that the evidence supports the assignment of 
a 50 percent rating for PTSD.  Based on the evidence 
discussed above, the veteran has a history of experiencing 
symptoms of depression, anxiety, chronic sleep impairment, 
and decreased concentration.  He also stated he has 
difficulty in forming and maintaining work relationships and 
has marked diminished interest in significant activities with 
his family members.  The examiner stated in the February 2001 
report that the veteran had passive suicidal wishes but no 
active suicidal ideation as well as nightmares and feelings 
of general irritability with frequent outbursts of anger.  
This evidence shows that the veteran's PTSD symptoms meet or 
more nearly approximate the severity of occupational and 
social impairment needed for a 50 percent rating under 
Diagnostic Code 9411.  See 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9411 (2001), 38 C.F.R. § 4.7.  
 
The evidence does not, however, more nearly approximate a 70 
percent rating under Diagnostic Code 9411.  While the veteran 
may have exhibited symptoms like passive suicidal ideation 
and mild ritualistic behavior, he does not have symptoms such 
as impaired judgment, near-continuous panic or depression, or 
impaired impulse control.  The evidence also does not more 
nearly approximate a 100 percent rating under Diagnostic Code 
9411 as the veteran's PTSD symptoms alone do not approximate 
total occupational and social impairment.  In short, the 
veteran does not exhibit the level of occupational and social 
impairment needed in order to receive a disability rating 
higher than 50 percent. 

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.

The Board also notes that referral for consideration of an 
extraschedular rating is not appropriate.  As discussed 
above, the schedular rating criteria are not inadequate to 
rate this disability.  They provide a full range of ratings, 
up to 100 percent, but the veteran does not meet the 
schedular criteria for a higher rating.  Moreover, he does 
not present such an exceptional or unusual disability picture 
due to his PTSD so as to make the application of the regular 
schedular criteria impractical.  He has not required frequent 
hospitalization for PTSD nor does the record otherwise show 
that the PTSD markedly interferes with his employment.  See 
38 C.F.R. § 3.321 (2001); Floyd v. Brown, 9 Vet. App. 88 
(1996), Bagwell v. Brown, 9 Vet. App. 337 (1996).  

II.  VCAA  

A change in the law, on November 9, 2000, redefined VA's duty 
to assist and included an enhanced duty to notify the 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp.).  Implementing regulations for VCAA have been 
published.  66 Fed. Reg. 45,620 (Aug. 29,2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for amendments not applicable, these 
provisions of the regulations merely implement the VCAA and 
do not provide any rights other than those provided by the 
VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The RO advised the veteran of the evidence necessary to 
support his claim for entitlement to an increased rating for 
PTSD.  The veteran has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  Moreover, the veteran has 
been given VA examinations.  The Board finds that VA's duty 
to assist the claimant under applicable provisions has been 
satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)); Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

This case differs from Quartuccio, in which the Court vacated 
and remanded the Board's decision for VA to obtain additional 
records, i.e., Social Security records, and noted that 
communications from VA did not meet the standard subsequently 
erected by the VCAA, in that they did not specify who is 
responsible for obtaining which evidence.  In this case, 
there is no additional development needed.  Consequently, any 
defect in such notice would not prejudice the veteran in this 
instance.  The Board finds that VA's duties to assist the 
claimant and to notify him of the evidence necessary to 
substantiate his claim has been satisfied.


ORDER

A schedular 50 percent, but no greater than 50 percent, 
rating for residuals of PTSD is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

